1     Sanjay S. Schmidt (SBN 247475)
      LAW OFFICE OF SANJAY S. SCHMIDT
2     1388 Sutter Street, Suite 810
      San Francisco, CA 94109
3     T: (415) 563-8583
      F: (415) 223-9717
4     e-mail: ss@sanjayschmidtlaw.com
5     Panos Lagos (SBN 61821)
      LAW OFFICES OF PANOS LAGOS
6     5032 Woodminster Lane
      Oakland, CA 94602
7     T: (510) 530-4078
      F: (510) 530-4725
8     e-mail: panos@panoslagoslaw.com
9     Attorneys for Plaintiff,
      RANDY BEAVERS
10

11                                   UNITED STATES DISTRICT COURT
12                                 EASTERN DISTRICT OF CALIFORNIA
13   RANDY BEAVERS,                                         )   Case No. 1:16-cv-01878-LJO-BAM
                                                            )
14                    Plaintiff,                            )    STIPULATION TO EXTEND
                                                            )    DEADLINE FOR FILING OF MOTION
15           vs.                                            )    FOR ATTORNEY’S FEES & COSTS;
                                                            )    ORDER
16   CITY OF TURLOCK, a municipal                           )
     corporation, et al.,                                   )    (ECF No. 37)
17                                                          )
                      Defendants.                           )
18                                                          )
                                                            )
19                                                          )
                                                            )
20
             TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS
21
     OF RECORD:
22
             Plaintiff RANDY BEAVERS (“Plaintiff”) and Defendants CITY OF TURLOCK, et al.,
23

24
     hereby respectfully request a three-week extension of the deadline by which to file dispositional

25   documents and/or a motion for attorney’s fees and costs, from November 6, 2018, as prescribed

26   by the first extension from the original date prescribed by the Court’s Minute Order

27   memorializing the parties’ acceptance of the mediator’s proposal (ECF No. 34), September 7,

28   2018, to November 27, 2018, in order to provide the parties with additional time within which to

     Stipulation & Order Re: Deadline for Filing of Motion for Fees & Costs
     Beavers v. City of Turlock, et al.
     USDC (E.D. Cal.) Case No.: 1:16-cv-01878-LJO-BAM                                            1
1    meet-and-confer, and potentially obviate the need to litigate a motion.
2            As noted above, this is the second extension requested by the parties. The reason is for
3
     the extension is that Plaintiff’s counsel has been awaiting an Order on a motion for attorney’s
4
     fees in a different matter that is also venued in the Eastern District, which counsel anticipated
5
     would be directly instructive as to the rates for counsel in this case.
6
                                                          Respectfully submitted,
7
     Dated: November 15, 2018                             LAW OFFICES OF SANJAY S. SCHMIDT
8

9
                                                          By:    /s/ Sanjay S. Schmidt
10                                                              SANJAY S. SCHMIDT
                                                                Attorneys for Plaintiff
11                                                              RANDY BEAVERS
12   Dated: November 15, 2018                             LAW OFFICES OF PANOS LAGOS
13

14
                                                          By:    /s/ Panos Lagos
15                                                              PANOS LAGOS
                                                                Attorneys for Plaintiff
16                                                              RANDY BEAVERS

17
     Dated: November 15, 2018                             ALLEN, GLAESSNER,
18                                                        HAZELWOOD & WERTH, LLP
19
                                                          By:    /s/ Kevin P. Allen
20                                                              DALE L. ALLEN, JR.
                                                                KEVIN P. ALLEN
21
                                                                Attorneys for Defendants
22
                                                                CITY OF TURLOCK; GREGORY W.
                                                                ROTON; DUSTIN M. FERREIRA; GABRIEL
23                                                              GONZALEZ; and PAUL INDERBITZEN

24

25

26

27

28


     Stipulation & Order Re: Deadline for Filing of Motion for Fees & Costs
     Beavers v. City of Turlock, et al.
     USDC (E.D. Cal.) Case No.: 1:16-cv-01878-LJO-BAM                                            2
1                                                       ORDER
2
             Pursuant to the stipulation of the parties (ECF No. 37), and finding good cause,
3
             IT IS ORDERED that the parties are granted an extension to November 27, 2018 to file
4
     dispositional documents and/or a motion for attorney’s fees and costs, as prescribed by the
5
     Court’s Minute Order memorializing the parties’ acceptance of the mediator’s proposal (ECF
6
     No. 34).
7

8

9
     IT IS SO ORDERED.
10

11       Dated:      November 15, 2018                                 /s/
                                                              UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Stipulation & Order Re: Deadline for Filing of Motion for Fees & Costs
     Beavers v. City of Turlock, et al.
     USDC (E.D. Cal.) Case No.: 1:16-cv-01878-LJO-BAM                                           3
